 MOODY NURSING HOME, INC.147Moody Nursing Home, Inc. and Laborers' Interna-tional Union of North America, AFL-CIO,Local 1348. Cases 10-CA-14187, 10-CA-14215, 10-CA-14853, and 10-RC-11609August 13, 1980DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY MEMBERS JENKINS, PENEI.I.O, ANDTRUESDALEOn May 6, 1980, Administrative Law JudgeRobert Cohn issued the attached Decision in thisproceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge, as modified herein, and to adopt his recom-mended Order.I. We agree with the Administrative Law Judgethat, during the critical preelection period, Re-spondent's agents twice violated Section 8(a)(l) ofthe Act by soliciting employee grievances and atleast impliedly promising that corrective actionwould be taken, thereby interfering with the em-ployees' right to a fair and free election.2Althoughthe Petitioner did not specifically raise the issue ofunlawful solicitation of grievances in timely filedwritten objections, the Board has a "longstandingpolicy which permits a Regional Director to setaside an election based on conduct which he hasdiscovered during his investigation, even thoughthat particular conduct [was not] the subject of aspecific objection."32. The Administrative Law Judge also consid-ered the Petitioner's timely filed written objectionsto conduct affecting the results of the election. TheAdministrative Law Judge recommended that cer-tain of the Petitioner's objections be overruled4i Respondent has excepted to certain credibility findings made by theAdministrative Law Judge It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect Standard Don Wall Products,Inc., 91 NLRB 544 (1950). enfd 188 F.2d 362 (3d Cir 1951) We havecarefully examined the record and find no basis for resersing his findings2 Dal-Tex Optical Company. Inc., 137 NLRB 1782 11962).American Safety Equipment Corporation, 234 NLRB 50()1 (197814 In the absence of exceptions thereto, we adopt proofrma. the Admin-istrative Law Judge's recommendations that the Petitioner's ObjectiolsA. E, G. H, .J, and K be overruled251 NLRB No. 22and that the election also be set aside based uponhis findings concerning the following objections:B. The Employer agents told employees thatthey had to pick up checks before they couldvote;C. The Employer attached to the outside ofeach employee check a miss statement [sic] ofanti-Union propoganda, [sic] and the Uniondid not have a chance to reply;D. The employee was told by the Employ-er's agent to now go across the room andvote;F. An employee who arrived early to workwas not allowed to vote until after she re-ceived her check and was told she could onlyvote at 3:00 p.m.The election was held on January 24. 1979, apayday. Respondent did not follow its normalpractice of distributing paychecks at the end ofeach shift. Shortly before the polls opened, andthroughout the course of the election, announce-ments were made over the loudspeaker instructingthose employees scheduled to vote to pick up theirpaychecks and then to go vote. There was testimo-ny that employees would not be allowed to votewithout first picking up their paychecks.5Attachedto each employee's paycheck was a slip of paperwhich read as follows:If you had been paying union dues to the La-borer's Union for only the last three monthsthat the Union has been trying to get in here,you would already have paid at least $19.50* indues alone (not to mention possible fines, assess-ments, and initiation fees).This money would have gone to help pay thesalary and expense accounts of some union"big shot" here or in Washington. This is yourmoney. You earned it-WHY not keep it foryou and your family,V O T E "N O"*Actually, the Union Constitution stales that you would pasmoreInasmuch as the International union constitutionprovides that monthly dues of a local union shallnot be less than $7 per month the Administrative'In this regard. the record reveals that cmnplioee, ho had not clpicked up iheir pa>check, ere made to get lut of lie ;itid IiolI thalthe5 would hae I do so before being allossed Ito sol E llen Moitorl-ara, Respondenl' staff dcs elopnle it c rdilltor. rte ificd that the Illfilrlghotm5; attorilles inlructled her Io dirct cnlOh ecs firmi Io pick up theirpaychecks it]d then to soteMOODY NURSING HOME. INC. 147 14XDECISIONS OF NATIONAL LABOR RELATIONS BOARDLaw Judge properly found that the pay slip wasnot misleading.6Based upon the foregoing facts, the Administra-tive Law Judge found that Respondent had en-gaged in objectionable conduct. He concluded thatthe language on the pay slips, "taken together withthe timing of the conduct, was likely to create a'massed psychology' to which the Union clearlyhad no opportunity to respond." In support of hisfinding, the Administrative Law Judge relied onPeerless Plywood Company.7In Peerless, the Boarddecided that campaign speeches to massed assem-blies of employees, on company time, within 24hours of the start of an election, should be prohibit-ed because of a propensity "to create a mass psy-chology which overrides the arguments madethrough other campaign media," thus affording anunfair advantage to whichever party obtains thelast word. The Administrative Law Judge conclud-ed that Respondent's conduct, under the circum-stances, was likely to create a similar mass psychol-ogy during the final minutes before voting and,therefore, that it violated the Peerless Plywood rule.We disagree with this conclusion.As expressly set forth in Peerless, the rule doesnot interfere with the right of any party to circu-late campaign literature, on or off the premises, orto otherwise take advantage of lawful means ofpersuasion during the critical 24-hour period. TheBoard held in The Mosler Safe Company,8wherewritten propaganda concerning union dues was dis-tributed along with paychecks on election day,"that neither the use of the pay envelopes for thestated propaganda purpose nor the acceleration ofthe pay hour constituted an interference with theemployees' freedom of choice, which would war-rant setting aside the election." In The Trane Com-pany (Clarksville Manufacturing Division),9theBoard stated, citing Peerless, that "[t]here is no ruleagainst the distribution of written propaganda ma-terial to employees during the 24 hours precedingthe election, as there is against the making ofspeeches on company time to massed assemblies ofemployees during this period." It is only the con-tent of the written material, and not the medium ortiming involved, which is relevant to our inquiryinto the material's effect on an election. Thus,having found that the paycheck notice in the in-stant case accurately represented the Union's dues'We note that Shopping Krt Food Murket. Inc., 228 NLR3 13111977), cited by the Administrative Law Judge along with the statementthat the Board swould "no longer probe into the truth or falsity of theparties' campaign statements," has been overruled by General Knit of(aIoroniu, Inc,. 239 NlRB 619 (1978)107 NLRB 427. 429 1953)129 Nl.R 747. 749 (1960). citing with approval ,Uontrov HngerCo., 120 NI.R 8 (1958X' 137 NlRB 1506, 1509 1962)requirement, the Administrative Law Judge erredin finding Respondent's conduct objectionablebased upon factors unrelated to the propaganda'scontent. Accordingly, we overrule the Petitioner'sObjection C.'0We find, however, that the conduct described inthe Petitioner's Objection B constitutes an inde-pendent ground for setting aside the election.While it is true that an employer may acceleratethe distribution of paychecks accompanied by non-misleading propaganda to coincide with the start ofan election,t it does not follow that an employermay condition the right to vote upon an employeefirst securing his paycheck. In this case, employeeswere instructed to pick up their paychecks andthen to go vote. Employees who had lined up tovote and had not yet secured their paychecks weretold they would not be permitted to vote until theyhad picked up their checks. Where, as here, an em-ployee's right to vote is expressly made to appearcontingent upon picking up a paycheck, the inter-ference with the employee's expression of freechoice is clear. The employees are given to under-stand that, rather than having an absolute Section 7right to cast their votes for or against union repre-sentation, their franchise depends upon the suffer-ance of the employer. Accordingly, we sustain thePetitioner's Objection B.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Moody Nurs-ing Home, Inc., Decatur, Georgia, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.IT IS FURTHER ORDERED that the election con-ducted on January 24, 1979, among the Employer'semployees be, and it hereby is, set aside, and thatCase 10-RC-11609 be, and it hereby is, severedand remanded to the Regional Director for Region10, for the purpose of conducting a new election atsuch time as he deems that circumstances permitthe free choice of a bargaining representative.[Direction of Second Election omitted from pub-lication.] 1 2MEMBER PENELLO, concurring in part and dissent-ing in part:"'T he Petitioner's Objections D and F are also overruled because therecord fails to reflect any evidence in support of the conduct allegedtherein.Mo/ ier Saj C(ompany, wupra12 [Excelsior lootnote omitted from publication ] MOODY NURSING HOME, INC.149I agree with my colleagues that Respondent, byits agent, Ellen Montonara, violated Section 8(a)(1)of the Act by soliciting grievances during theunion organizing campaign, but not that the con-duct engaged in by Nancy Jung similarly violatedthe Act. I would not set aside the election on ac-count of Montonara's unfair labor practices inas-much as the Petitioner did not allege such conductin timely filed written objections.3 1I would, how-ever, like the majority, find objectionable Respond-ent's requiring voters to pick up their paychecksbefore casting their ballots, but not its distributionof propaganda with the checks.'4Concerning Nancy Jung's alleged misconduct,she held a meeting with four or five LPNs on orabout December 7, 1978. She began the meeting byasking if anyone knew what was wrong with thenurses aides. She told them she had detected a cer-tain amount of hostility in the air and wanted toknow whether it was related to the Union's orga-nizing activity or something else. Nobody an-swered her immediately. She then asked those pres-ent if they had any problems. The AdministrativeLaw Judge specifically found that an employee re-quested Jung to assist her in accelerating her payraise by speaking to the administrator and thatJung flatly refused. The record also reveals that,during the meeting, Jung announced that a newwork schedule would provide employees withevery 12th, rather than every other, weekend off.Jung asked for comments and also whether anyonehad a better suggestion for revising the schedule.One employee made such a suggestion, but Jungrejected it.In Uarco, Inc.,' 5 we noted that "it is not the so-licitation of grievances itself that is coercive andviolative of Section 8(a)(l) but the promise to cor-rect grievances or a concurrent interrogation orpolling about union sympathies that is unlawful; thesolicitation of grievarces merely raises an inferencethat the employer is making such a promise, whichinference is rebuttable by the employer." In the in-stant case, any possible inference that grievanceswould be corrected was effectively negated byJung's refusal to expedite an employee's raise, herimposition of a more onerous work schedule, andher refusal to amend the schedule when that wassuggested.'6Thus, Jung clearly conveyed to theemployees the message that, although she was will-ing to listen to their complaints, she either could"'See my dissent in Dayton Tire Rubber Co.. 234 NLRB 504. 505(1978).14 I emphasize, though, that I continue to adhere to Shopping KartFood Market, Inc., 228 NLRB 1311 (1977), and accordingly, disagreewith the majority's willingness to review the content of campaign propa-ganda for possible misrepresentations.'5 216 NLRB 1, 2 (1974).'^ Jung made no explicit promise of any kind.not or would not correct them or improve workingconditions.DECISIONSTATMNT OF THE CASEROBERT COHN, Administrative Law Judge: This con-solidated proceeding was heard before me in Atlanta,Georgia, on December 3-6. 1979,' upon due notice. Theprincipal issues presented for decision are whetherMoody Nursing Home, Inc. (herein the Employer or Re-spondent), violated Section 8(a)(l) and (3) of the Nation-al Labor Relations Act, as amended (herein the Act), bythe acts and conduct of its supervisors and agents herein-after detailed.2Also presented for decision is whetherthe acts and conduct of the Employer's agents and super-visors were sufficiently wrongful or unlawful to warrantsetting aside the election among Respondent's employeesconducted by the National Labor Relations Board(herein the Board) on January 24, 1979.Following the close of the hearing, post-hearing briefswere filed by counsel for the General Counsel, by coun-sel for Respondent, and by the representative of theCharging Party, which have been duly considered.Upon the entire record, including arguments of coun-sel and my observation of the demeanor of the wit-nesses,3I make the following:FINDINGS OF FACT41. THE ALIL.GED UNFAIR LABOR PRACTICESA. BackgroundRespondent operates a nursing home in Decatur,Georgia, where it employs approximately 126 employeesin the appropriate unit determined by the Board for theelection.5The facility contains approximately 225 beds,which are distributed in 5 wings which are named Dog-wood, East, West, Pavilion, and Georgian. At all timesmaterial, Respondent's administrator was a Mr. Mell andAll dates hereinafter refer to the calendar ear 1978 unls,, otherulseindicated.2 The original charge in Case 1)-CA-14187 sa, filed Nsemher 27the original charge in Case 10-CA-14215 was iled December 8: and Iheoriginal charge in Case 0 CA-14853 was filed Jul' 23. 19793 Cf Bishop and Malco. Inc.. db/a W'alker'. 159 NLRH 1150, 1161196)4 There is no issue respecting jurisdictlon or the stalus of the ChargingParts: Union as a labor organization. The complaint allege, ufliicnifacts respecting Respondent's interslate operations, which are admlllcdhy answer upon which I ma), and do hereby, find that Respondent i anemployer engaged in commerce within the meaning of Sec 2(h) .iid (7)of the Act.It is alleged in the complaint, admitted in the an, er. and I find that atall times material the Charging Parti Union is a labor rganizatllin ithlthe meaning of Sec 2(5) of the Acts The unit description is as follows.All service and maintenance emnployees employed by the Employerat its Decatur. Georgia. facility, including all ward clerks. nursesaides, housekeeping employees., laundr? employees, dietary emplos-ees., laboratory employees, physical therapy employees. sial sers Iceemployees., licensed practical nurses, the admsslion's clerk and medlcal records clerk, hut excluding all business office clerical employees.professional employees. RNs. and guard, and superi lor, al, definedin the ActMOODY NURSING HOME. NC. 149 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe director of nursing (who had supervisory authorityover the employees with whom we are concerned in thisproceeding) was Nancy Jung. Since the home operatedaround the clock, the employees worked three shifts asfollows: 7 a.m. to 3 p.m., 3 p.m. to 11 p.m., and 11 p.m.to 7 a.m.Prior to the summer of 1978, there had been no histo-ry of collective bargaining at Respondent. In approxi-mately August of that year, the Union commenced its or-ganizational campaign which consisted primarily of so-licitation of employees to join the Union, distribution ofunion authorization cards, and the holding of unionmeetings at locations away from the nursing home.On November 28, the Union filed its petition for anelection with the Board and, pursuant to a Stipulation forCertification Upon Consent Election executed by theparties and approved on December 19, an election bysecret ballot was conducted by the Board on January 24,1979, which the Union lost. Thereafter, as previouslynoted, the Union filed timely objections to the electionwhich are consolidated herein for hearing and disposi-tion.The complaint herein alleges that Respondent termi-nated three employees and refused to reinstate anotherbecause of their concerted and/or union activities, andotherwise engaged in conduct independently violative ofSection 8(a)(l) of the Act. Respondent, while admittingthat it terminated the three employees and refused to re-instate the fourth, denies committing any wrongful orunlawful acts, and asserts that the reasons for changingthe employment status of its employees, as aforesaid, wasbased upon good and sufficient cause as hereinafter setforth. Accordingly, I come now to a consideration of theevidence adduced respecting these issues.B. The Facts1. The discharge of Joyce HeywardHeyward was hired as a nurses aide on August 5, andworked on the third shift until she was terminated onNovember 15. Shortly after being employed, she signeda union card, passed out some union cards to other em-ployees, and attended two union meetings which wereheld at locations away from the nursing home. One suchmeeting was also attended by Jeanette Hambrick, a li-censed practical nurse (LPN) who was employed by Re-spondent.6t11 is the posilion of the General Counsel that company knowledge ofHeyard's (and some other employees') union activities may be foundthrough tambrick's attendance at a union meeting held at a McDonald'srestaurant hich was near the nursing home. He points out that therecord establishes that Hambrick sometimes functioned as a night super-visor, "ard routinely served as a conduit of information and paperworkbetween Director of Nursing Jung and Respondent's LPN and nursingassistant eployees (G C br at fn 2, citing Samuel Liefjr and Iarro ,Ovtreicher, a copartnerhp. d/b/a River Manor Health Related Iucilirv, 224Nl RB 227 (1976) ) However, the facts in that case are readily distin-guishable from those herein. There, the Administrative La Judge (af-firmed by the Board) found, in an 8(a)(2 ) context, that management hadutilized certain LPNs to require employees to sign dues-deduction au-Ihoriation cards on behalf of a union favored by management. The Ad-ninisrative Law Judge thus concluded that these I.PNs had been placedby mangement in a strategic position where employees could reasonablybehlieve they spoke on its behalfl and thus provided a basis for a findingOn October 24, Heyward drafted a two-page, hand-written note to Director of Nursing Jung which con-tained some 10 various grievances having to do primarilywith alleged preferential treatment of LPNS vis-a-visnurses aides. Heyward testified that she secured the sig-natures of four other employees (including discriminateesBetty Hudson, an LPN, and Susie Todd). Since Hey-ward worked the 11 p.m. to 7 a.m. shift, she rarely cameinto contact with Jung, who normally worked in thedaytime. Accordingly, Heyward testified that she placedthe letter in a "green envelope" and turned it in to regis-tered nurse (RN) Garrison for forwarding to Jung.7Al-though this method of communication between employ-ees on the third shift and the director of nursing was ap-parently common practice at the nursing home, Jungdenied that she ever received the letter.8Heyward injured her back while working on the eve-ning of November 12. The injury apparently resulted asa consequence of an effort on the part of Heyward andanother nurses aide (Isry) to turn a patient over in bed.Heyward reported the incident to the charge nurse(LPN Betty Hudson) on the wing where she was work-ing, and also called Nancy Jung on the telephone. It sohappened that Jung was working that night, and shecame up a few minutes later to the wing where Heywardwas injured. She gave Heyward some pills for the pain,and told her to sit down and not to make any morerounds of the patients.It is required for insurance purposes that, whenever anemployee of Respondent injures herself while at work,an incident report must be filled out and turned in to Re-spondent. Heyward testified that Hudson told her tocomplete the incident report after Jung had left thatmorning, and Heyward proceeded to do so. Interestinglyenough, both Heyward and Hudson testified that, afterthe incident report was completed and placed in a"green envelope," each placed the envelope on Jung'sdesk before they left that morning. Nevertheless, Jungdisclaimed knowledge of such incident report until afterHeyward was terminated a few days later as described,infra. 0that they were its agents There is no such evidence ir this case, andtherefore no basis upon which to find that Hambrick's knowledge ofthese discriminaees' unio activities is imputable to RespondentThe parties stipulated that Garrison was a Sec 2(11) supervisor8 Jung testified that the first time she saw the letter was during theinvestigation of the charge in the instant case when it was shown to herby the NLRB agent whot interviewed her The copy of the letter shownto Jung was a copy retained by Heyward, which was apparently given tothe NLRB agent i the course of the inestigation of the chargeGCarrison testified that it was a common occurrence for employees onthe night shift to give her memoranda destined for Jung, and that shenormally lays such memoranda on Jung's desk since Jung is usually notpresent that early in the morning. Garrison further testified that the firsttime she had seen the letter (G.C Exh. 16) was during the investigationof the case. when it was shown to her by the Board agent." Heyward claimed that Jung gave her two ylenol pills and a Darvoncapsule, which estimonyv is corroborated by that of Betty Hudson Jungdenied ever haing administered )aron to Heyward. testifying that shegave Heyward Tylenol -nolt Darvon. I will assume the veracity ofHey ards testimony for the purpose of disposing of the ultimate issue ofalleged discrimination"'L Jung acknowledged receipt of a letter from Heyward addressed toMrs Morgan. Respondeint s staff coordinator whose function is. amongContinuede - MOODY NURSING HOME, INC.151Upon reporting for work the following evening, Hey-ward found her timecard missing and a note signed byJung in the timecard slot. The note instructed Heywardnot to report for work until she had seen a doctor. OnNovember 15, Heyward went to the office of a chiro-practor. In the course of his interview with Heyward,the chiropractor telephoned Respondent (apparently inan effort to learn whether Respondent would be respon-sible for his bill), and talked with Jung. He reported toHeyward that Respondent could not pay the bill becauseHeyward had not turned in an incident report. Leavingthe chiropractor, Heyward went directly to the nursinghome carrying the papers which the chiropractor hadgiven her to complete. She showed them to Administra-tor Mell, who instructed her to give them to Director ofNursing Jung. Heyward insisted to Jung that she (Hey-ward) did, in fact, complete an incident report and hadleft it on Jung's desk. According to Heyward's testimo-ny, Jung, at that point, laughed. This incensed Heyward,who then threatened Jung that she would have Jung's li-cense for giving Heyward a Darvon without a doctor'sprescription, and that she (Heyward) would see Jung andMell in court. As she turned to leave, Jung told her notto return to work and Heyward assumed that she wasterminated.Analysis and Concluding Findings as to theTermination of Joyce HeywardAt the outset, it may be noted that there is no directevidence of company knowledge of Heyward's unionand/or concerted activities prior to her termination. 'Thus, there is no testimony that any management agentor supervisor observed or was made aware of her unionactivities, and I have rejected the claim of the GeneralCounsel that LPN Hambrick, who attended a unionmeeting at which Heyward was present, was an agent ofRespondent.With respect to the concerted activity reflected by theOctober 24 letter, there is, of course, no direct evidencethat Jung (who made the decision to terminate Heyward)was ever made aware of that document prior to the dis-charge. Of course, there is direct evidence that the docu-ment was placed on Jung's desk, but common experienceteaches us that sometimes papers are misplaced. In thatconnection, I note that Jung did not deny receiving com-plaints from other alleged discriminatees,12as well asfrom Heyward herself. Thus, the evidence indicatesJung's awareness of the letter of November 13, whichHeyward addressed to Morgan, and Jung also acknowl-edged receipt of Susie Todd's request for a meeting toother things, to make out the employees' work schedules. In that letter,Heyward advised Morgan that she (Heyward) had written several lettersthat week (all unanswered): and that Heyward's back had been hurtingall week and she was requesting not to be assigned to the Georgian-Dog-wood wing apparently because of the lifting of patients required there." I am, of course, cognizant of Board precedent which teaches thatsuch knowledge may be inferred under certain circumstances. See. eg.Wiese Plow Welding Co.. Inc.. 123 NLRB 616 (1959). However, I find thatthere is a lack of substantial evidence in the record herein upon which lobase such an inference.12 Indeed, the record shows that Jung encouraged the filing of suchcomplaints by employees respecting working conditions.discuss her alleged unfair evaluation report discussed,infra.Under all these circumstances, I would be disinclinedto find as a fact that Jung had knowledge of Heyward'sOctober 24 letter prior to reaching a decision to dis-charge her. However, I need not and do not rest my ulti-mate conclusion of recommending dismissal of thisaspect of the complaint upon that factor alone since Ialso find insubstantial evidence to support the GeneralCounsel's alternative theory, explicated in his brief, thatHeyward's threat to resort to a legal authority violatedSection 8(a)(l) of the Act. Counsel for the GeneralCounsel cites the following cases in support of his con-tention: Alleluia Cushion Co., Inc., 221 NLRB 999 (1975);and Triangle Tool & Engineering, Inc., 226 NLRB 1354(1976).Thus, counsel for the General Counsel is in agreementwith Respondent's position that the "disrespect" shownJung by Heyward was the "immediate, precipitatingcause of discharge. And the disrespect was Heyward'sstatement that she would report Jung to the appropriateauthorities for unlawfully dispensing a prescriptiondrug." 3Relying upon the foregoing cited authority,counsel for the General Counsel argues that an employ-ee's threat to resort to legal authority in regard to amatter of legitimate concern in the workplace violatesSection 8(a)(l) of the Act. However, I cannot agree thatthe cited authorities contemplate or control the factualsituation extant in the instant matter.Thus, the Board, in Alleluia, determined that concertedactivity may be based upon a single employee's seekingto enforce statutory provisions relating to occupationalsafety designed for the benefit of all employees (in thatcase a single employee presented a complaint to a stateagency concerned with health and safety standards). InTriangle, a similar finding was made upon a single em-ployee's solicitation of the aid of the Wage and Hour Di-vision of the United States Department of Labor respect-ing overtime pay. It is certainly beyond dispute that suchmatters as occupational safety and overtime pay are mat-ters of concern to all employees, and are subjects whichnot infrequently arise in the workplace. On the otherhand, there is certainly no evidence in this case thatthere was a practice or policy of dispensing Darvon orany other prescription drug to employees by Jung or anyother management representative. Moreover, this was athreat made against Jung personally and not respectingany policy or practice of Respondent generally.In sum, I find in apparent agreement with all partiesthat the immediate, precipitating reason for the dischargeof Heyward was her threat to Jung; i.e., the decision todischarge had not been made prior to such threat. I fur-ther find that the utterance of such a threat in the cir-cumstances constituted sufficient reason for Jung'saction, and that such action resulted solely fromHeyward's conduct in that regard and not from anyunion or concerted activities in which she may havebeen engaged prior to such occurrence. I shall therefore':' Brief of counsel for the General Counsel at p 5MOODY NURSING HOME. INC~~~~~~~~~~~~~~~. 5 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecommend that the complaint, as it pertains to the al-leged wrongful termination of Heyward, be dismissed.2. The alleged discriminatory discharge of BettyHudsonHudson was employed by Respondent as an LPNprior to being terminated by Respondent on December 7.She worked on the third shift as a "charge nurse,"4andsometimes served as an acting supervisor on that shift inthe absence of Jeanette Hambrick, for which Hudson re-ceived an extra $5 per pay period.'5Hudson signed a card for the Union in August, andalso solicited signatures of approximately 20 other em-ployees, according to her testimony. She also attendedunion meetings, including the meeting at the McDonald'srestaurant at which LPN Jeanette Hambrick was in at-tendance, as hereinabove noted.On or about October 27, Hudson received her firstevaluation report, as was customary with employeesafter they had worked about 3 months for Respondent.Her performance rating varied from "average" to"good" and she was recommended by Director of Nurs-ing Jung for continued employment but not the pay in-crease. In the "comments" section of the report it wasstated: "[R]eluctant to work Pavilion [wing] and to helpdry up [patients]. Will have conference with her and re-evaluate in 3 months." Hudson testified that she refusedto sign the evaluation report on the grounds that, whileshe admitted reluctance to work in the Pavilion wing,she would not agree that she refused to "help dry up."On or about October 24, Hudson signed the memoran-dum drafted by Heyward, referred to above, listing sev-eral complaints respecting working conditions. 6During November, Hudson received a 20-cent-per-hour wage increase. However, the evidence shows thatsuch increase was not based upon merit but rather was anight pay differential which all LPNs on the third shiftreceived.The record reflects that, in late November and earlyDecember, Hudson had two derogatory memoranda filedwith Jung respecting Hudson's work performance. Onememorandum had to do with Hudson's leaving the floorfor long periods of time, which necessitated that a nursesaide call her concerning residents who needed medica-tion. The other memorandum involved the dispensing ofinsulin to patients too early in the morning; that is to say,insulin should not be given to patients far in advance oftheir eating. Thus, Respondent had a policy that insulinwas not to be given to patients before 6:45 a.m. Thememorandum recited that Hudson gave insulin on someoccasions prior to 6:15 a.m. Hudson did not deny breach-ing this policy but contended that, in order to give insu-lin to patients before Hudson was scheduled to leave at 7a.m., she was required to give the insulin earlier than Re-spondent's policy stated." This title refers to the LPN on duty in each wing of the nursinghome on the night shift.Is However, on November 24, 1978, Hudson notified Jung that she nolonger wished to serve in that position because the extra pay receivedwas not worth the extra duties required.16 Interestingly enough, some of the complaints had to do with allegedpreference of LPNs (such as Hudson) over the nurses aidesJung testified that she reached a decision to terminateHudson on December 7 on the basis of the following:She (Jung) received a telephone call early on the morn-ing of December 7 from nurses aide Isry, who was ap-parently upset respecting the care (or lack thereof)which Hudson was giving to the residents. This includedthe lack of feedings and lack of care due to Hudson's ab-sence from the wing. Jung asked if there were any othernurses aides who felt the same way Isry did, and thelatter mentioned Sarah Wright, another nurses aide. Jungthen called Wright and also Hambrick, and received thesame information. According to Jung's testimony,Wright reported an incident where a resident had cometo the desk that evening requesting medication, but noLPN was present to administer it.'7On the basis of the foregoing information, Jung testi-fied that she immediately went to her files and pulledsome of the nurses' notes on the most critically ill patientin the building because she wanted to see what kind ofnotes LPN Hudson had written on those people. Shefound that Hudson's notes were totally inaccurate and in-adequate because they did not reflect any informationthat the patient was given intravenous feedings, that shewas turned, or that she had anything done for her,merely stating that she had a "quiet night without com-plaint." On the basis of all of these reasons, i.e., the earlyadministering of the insulin, the length of time awayfrom the wing on which she was the charge nurse, andthe reporting on the patient above-noted, Jung reached adecision to terminate Hudson and telephoned her to soadvise. Hudson merely thanked her, and later went tothe nursing home to get her final check as well as thecopies of the memoranda in her personnel file.Analysis and Concluding Findings as to BettyHudsonAs in the case of Joyce Heyward, the record reflectsno direct evidence of company knowledge of Hudson'sunion and/or concerted activities. Although I am, ofcourse, aware that such knowledge may be based uponcircumstantial evidence, I am disinclined to do so for thereasons mentioned in Heyward's case. Moreover, I noteno attitude of recrimination by Jung against Hudson orany other employee for filing complaints; to the con-trary, as previously noted, the record reflects that sheencouraged such memoranda from all employees underher supervision.But even if it is assumed, arguendo, that Jung had suchknowledge of Hudson's concerted activities, I find theevidence in support of Respondent's reasons for the ter-mination to be substantial. Thus, there was no denial ofRespondent's assertions that she breached Respondent'spolicy regarding the giving of insulin to patients toosoon, which could have had an adverse effect on theirhealth; that she was away from her work station for longperiods of time; and that her charting was inadequate asto the very sick patients. Of course, suspicions are" Neither Wright nor Hambrick testified at the hearing, and I advisedcounsel that the testimony of Jung on this point was received merely asinformation upon which Jung took action and not for the truth or accura-cy of the report. MOODY NURSING HOME, INC.153aroused because of the timing of the termination as wellas the failure by Jung to warn Hudson of such contem-plated action prior to the discharge. However, it is ap-parent from a consideration of the totality of the evi-dence, including Jung's demeanor on the witness stand,that the latter was a strict disciplinarian and brooked nocarelessness or negligence of the employees, particularlywith respect to the care of the patients. This is reflected,in part, by the relatively high rate of employee turnoverat the facility. While this policy may not constitute goodpersonnel relations, it is well established that the Boardmay not substitute its judgment in these matters for thatof the Employer. Moreover, I note that there is no evi-dence that Jung departed from a policy or practice ofRespondent with respect to any requirement for a previ-ous warning prior to termination.In sum, I find that there is insubstantial evidence tosustain the General Counsel's burden of proof thatHudson was terminated because of her union and/orconcerted activities. I shall therefore recommend thatthese allegations of the complaint be dismissed.3. The alleged discriminatory termination of SusieToddTodd was employed by Respondent on August 28, andworked as a nurses aide on the third shift. She testifiedthat, shortly after her employment she signed a unioncard, attended several union meetings (one of which wasalso attended by Jeanette Hambrick as discussed supra),and talked to several other employees about signingunion cards. She also signed the October 24 memoran-dum drafted by Joyce Heyward, discussed supra.Todd acknowledged that she worked for a periodshortly in excess of the 90-day probationary period foremployees, of which she was aware. On or about No-vember 20, Jeanette Hambrick delivered to Todd anevaluation report prepared by Director of Nursing Jung.She told Hambrick that she did not intend to sign it be-cause it was incomplete. The form was, in fact, incom-plete in the sense that of the 15 criteria listed, only 4were checked. In the "comment" section of the form itwas stated: "Has used all three personal leave days.Worked with her 11-7 one night and asked her to go toPavilion which she did but not willingly. Attitude seemspoor." Jung recommended the employee for continuedemployment but did not recommend her for a pay in-crease. On December 4, Todd requested Union Repre-sentative Joyce Brown to write a letter to Jung request-ing a meeting for the purpose of discussing the evalua-tion report which Todd characterized as "unfair" and"not true"; she asserted that she had never worked withthe director and that she was available to discuss thematter at any mutually agreeable time. The note was de-livered to Jung through RN Garrison.On December 6, Jung initiated a telephone call toTodd at the latter's home. According to Todd's versionof the conversation, Jung asked why Todd did not signthe report, to which Todd responded that it was incom-plete. Jung then asked whether Todd would come to thenursing home to talk about it. Todd explained that shehad just moved and that it would be 11 o'clock at nightbefore she could come, to which Jung responded thatshe would have departed the nursing home by that time.Also, she advised Todd that she would have to sign thereport before she would be allowed to return to work.At that point, Todd became rather indignant and toldJung that "she [Jung] did not hire her, that Miss Morgandid, and she [Jung] told me that Miss Morgan was actingunder her supervision and then wasn't nothing else said."Todd assumed that the conversation was over, and hungup. A few minutes later, Jung called her back and toldher that she was being fired because of being "disrespect-ful over the telephone, and then I told her, well, again,that she did not hire me, that Miss Morgan did andbefore I could be terminated, she would have to give mea termination slip showing that I was terminated."'Jung testified that she filled out the evaluation form onSusie Todd and purposely did not check all the blanksbecause she was not aware of Todd's capabilities in someof the areas; that she knew that Todd had some minorproblems which she thought could be resolved; that, ac-cordingly, she did not recommend a pay increase but didrecommend her for continued employment; that she waspersonally aware of Todd's reluctance to work in the Pa-vilion area; and that, on one occasion prior to Jung's re-ceipt of Todd's December 4 letter, Todd telephoned herone morning to complain about the evaluation-that itwas inaccurate and that, "Jung never worked withTodd." Jung explained that she was the person whoasked Todd to change wings, and that it was necessarythat the evaluation form be returned so that it could beplaced in her file. Jung further testified that that conver-sation was not unpleasant; that, after she received Todd'snote, she immediately telephoned her to explain that shewas the person who felt that Todd was unwilling to goto the Pavilion wing; and that Jung felt that Todd shouldremain employed but that she could not so continue ifshe failed to return the evaluation form for her file. Itwas at that point, according to Jung's testimony, thatTodd hung up-while Jung was attempting to explain toher about the evaluation form; that Jung attempted tocall her back but Todd's line was busy; that a few min-utes later Todd called her back and told Jung thatMorgan had hired her, to which Jung responded that shehad been trying to telephone Todd to advise her that shehad been terminated because Jung did not "appreciatepeople hanging up on me when I am trying to solveproblems, which she brought forth. I needed her evalua-tion. She did not return it. It's disrespectful. You cannotsolve problems with employees like this."Analysis and Concluding Findings as to theTermination of Susie ToddAs in the cases of Heyward and Hudson, above, thereis no direct evidence of Respondent's knowledge ofTodd's union or concerted activities prior to her termina-tion. As to the contention of the General Counsel that aninference should be drawn that Jung did, in fact, receivethe October 24 communication, referred to above, andthat she became indignant about it and set about to ter-minate those employees who signed it, I note that JungI" Tesl imon o Susie ToddMOODY NURSING HOME, INC. 153 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDresponded promptly to the December 4 memorandum ofSusie Todd, and that she indicated a willingness to dis-cuss Todd's problems, and evidenced no antagonismtoward Todd (or any other employee as far as the recordshows) for filing complaints with her (Jung).Moreover, there is no evidence that Jung had reachedany decision to terminate or otherwise discipline SusieTodd prior to her telephone conversation with the latteron the morning of December 6. Even according toTodd's testimony, Jung asked if she would come to thenursing home to talk about the problem of the evaluationreport. It was only after Todd indicated an unwillingnessor inability to come to the nursing home at a time whenJung would be there that the latter explained that Toddwould not be able to return to work until she signed it.It was at that point, as previously noted, that Toddbecame indignant and questioned Jung's authority to ter-minate her since Jung had not hired her. I find it unnec-essary to resolve the particular question of whetherTodd hung up at that point, or while Jung was actuallyin the process of speaking. In either event, it was certain-ly not an approach conducive to resolving the problemunder discussion. Considering the lack of evidence ofanimus on the part of Jung to Todd's asserted participa-tion in union and/or concerted activities, along with hersingular disposition and temperament, described above, itmay be reasonably concluded that it was this conduct ofTodd which precipitated and formed the basis of Jung'sdecision to terminate her. Accordingly, based upon all ofthe foregoing, I find that the General Counsel did notsustain his burden of proof that the reason for Todd'stermination was because of her union and/or concertedactivities. I shall therefore recommend that the complaintas to her be dismissed.4. The alleged discriminatory refusal to reinstate orreemploy Lillie Ruth GrissomThis employee worked for Respondent from April 20,1978, until she was terminated on July 23, 1979, becauseshe "refused to accept job offered on July 12, 1979."'9Unlike the cases of the other alleged discriminateesdiscussed above, there is no question of Respondent'sknowledge of Grissom's union activities prior to her ter-mination. She was one of the Union's observers at theNLRB election on January 24, 1979.20 At the time ofthe election, however, Grissom was on layoff status dueto an injury which she suffered on December 23 at thenursing home. It appears that she slipped and fell whileattempting to pick up a patient who had fallen to thefloor, and injured her back and leg in the process. Shewas subsequently treated by a doctor, and attempted toreturn to work on one or two occasions in January andFebruary, but she was unable to perform her duties dueto the injury. Accordingly, she requested-and received"9 This language is from the separation notice sent to Grissom by Re-spondent (G.C. Exh. 10).20 Her name also appeared as one of approximately 18 employees invarious departments of the nursing home who could be contacted if anyemployee had any questions concerning the Union See the union leafletdistributed to employees in the latter part of November (G C Exh. 4). Itis noted that the name of the other union observer at the election (Doro-thy Todd) appears on this circular. The record reflects that the latter isstill an employee of the Company.from Respondent, on or about March , 1979, an ex-tended leave of absence. During this period, she filed for,and received, workmen's compensation for medical pay-ments and time lost due to the injury.On May 18, 1979, Grissom received a release from herdoctor to return to work on May 21, 1979. However, therelease included a specified limitation as follows: "She isto lift no more than 25 pounds. No stooping and bendingand no working with arms over shoulder level." Grissomwent to the nursing home on or about May 26, andspoke with Jung about returning to work. However,when Jung learned of the above-quoted limitation, shespoke to Administrator Mell and subsequently told Gris-som that "We can't let you come back to work withthese limitations."21Grissom returned to her home and contacted herlawyer, who subsequently advised her to return to herdoctor to ascertain whether he would change his state-ment. She did so, and received, on or about June 12, thefollowing statement from her doctor: "The above-namedpatient (Grissom) was seen by me today and she is to liftonly 35 pounds, no stooping or bending and no workingwith arms over shoulder level. Please no repetitive lift-ing." Grissom testified that she took the above statementto the nursing home and left it with the receptionist. Hernext contact from the nursing home was in the form of aletter dated July 11, 1979, to be described more particu-larly infra.Meanwhile, in May, Grissom received a lump sum set-tlement of her workmen's compensation claim. Shortlythereafter, still being unemployed, Grissom filed a claimfor unemployment compensation. A notice of this claimwas sent to Respondent by the Georgia UnemploymentCommission. This resulted in a decision by the officialsof Respondent to offer Grissom a job in the laundry de-partment of the nursing home; that is to say, Respondent,having decided that it could not reinstate or reemployGrissom under the limitations prescribed by her physi-cian, determined to offer Grissom a job in the laundrywhich she could perform and not breach the restrictionsimposed by Grissom's doctor. The July letter stated asfollows:July 11, 1979Dear Mrs. Grissom:It is my understanding that you are ready to returnto work after an extended illness. I understand thatyou have some stipulations as to physical activity.At this time we have a position open in the laundryfrom 3:00 AM to 11:00 AM. The physical activitywould meet your present activity limitations.Please let us hear from you by Monday, July 16th.We can discuss the specifics of the job when youcontact us.Thank you.Sincerely yours,Isabel Morton2 Testimony of Grissom. MOODY NURSING HOME, INC.155Shortly after receiving the foregoing letter, Grissomtelephoned Isabel Morton, the supervisor in the laundry.According to Grissom's testimony, after she identifiedherself as an LPN, Morton apologized for offering theposition to a nurse, and suggested that Grissom talk di-rectly to Director of Nursing Nancy Jung.22Analysis and Concluding Findings as to Lillie RuthGrissomIt is the contention of the General Counsel that Re-spondent's refusal to reinstate Grissom as an LPN, andits final offer to allow her to return in the menial job of alaundry worker with unseemly working hours, were butstratagems devised by Respondent to retaliate against herbecause of her union activities. Respondent argues that,considering its obligation to the comfort and safety of itspatients, it could not employ an LPN with the limitationsprescribed by Grissom's physician, and that it offered herthe laundry position (I) because it was a job which couldbe performed within those limitations and (2) as acounter to Grissom's unemployment compensation claim.It is true that at Respondent's nursing home it is thenurses aides who are primarily responsible for the per-sonal care of the patients such as bathing, personal hy-giene, turning the bed patients every 2 hours, and gener-ally cleaning up after the patients. On the other hand, theLPNs are primarily responsible for the medical care ad-ministered to the patients, which would encompassgiving medication, taking vital signs such as blood pres-sure, temperature, etc., and performing the chartingwork required on each patient. Nevertheless, the recordclearly reflects that, in the course of performing hernormal day-to-day duties, an LPN must engage in somelifting, bending, and stooping. Thus, in the course of dis-pensing medication, the LPN has to push a cart contain-ing the medications through her wing. The cart, which isapproximately 3 to 4 feet high, contains drawers whichhold the medications, and the drawers extend down toapproximately I foot from the floor. In order to reachthe medications in the lower drawers, the LPN wouldperforce be required to bend or stoop in order to securethe medications. Moreover, the record reflects that onsome occasions patient!; (who are, for the most part, el-derly, partially incapacitated persons) sometimes fallfrom their beds or wheelchairs and need to be restoredto their original positions. Ordinarily, this would be theresponsibility of the nurses aide, but, if she is not presenton the scene, an LPN would be expected to lift or assistin lifting the patient to his or her original position.Indeed, I note that this was what Grissom was doing atthe time she suffered her original injury in December.Accordingly, I am unable to agree that there is substan-tial evidence to support the General Counsel's positionthat an LPN could perform her work duties at Respond-ent's nursing home and, at the same time, be in compli-zz Morton testified that, at that time, she had an employee on acalnllland needed someone to fold clothes: that Jung had given her Grissom'%name and told her of the latter's limitations; and that, hen she talked toGrissom on the telephone, the latter indicated that she could not acceptthe position because se as still a nurse I deem It unnecessarN to re-solve this particular credihility Issue for the purpose of res,olving the ult-mate question of discrimlinationance with the limitations prescribed by Grissom's physi-cian. Moreover, I note that there is no evidence to refuteRespondent's contention that it has never employed anLPN with those limitations, so there is no evidence thatRespondent discriminated against Grissom in this regard.To be sure, there is record evidence that Respondent al-lowed certain female employees to work during theirpregnancy for extended periods of time, but it did so aslong as the employee could perform her duties, and therewas no outstanding limitation upon such duties whichmight result in liability to Respondent for breach of thestipulated limitation.Under the foregoing circumstances, and upon thefiling by Grissom of an unemployment claim, I amunable to ascribe to Respondent a discriminatory intentin offering Grissom the job of folding clothes in the laun-dry. Although the working hours may seem unusual, Su-pervisor Morton's explanation appears reasonable:Q. And why those particular hours?A. As I stated before, we had a machine brokenand it was vacation time. These were our peakhours; I needed-at that time the girl was coming infrom twelve midnight and she was washing clothesand if I had gotten someone to come in at threeo'clock she could have folded the clothes. And theycould have been ready to go to the floors at tenminutes till seven.In sum, I conclude, and therefore find, that there is in-substantial record evidence to sustain the burden of theGeneral Counsel on this issue, and therefore will recom-mend that the complaint, insofar as it alleges discrimina-tion as to Lillie Ruth Grissom, be dismissed.C. Alleged Interference. Restraint, and CoercionThe complaint alleges that on various dates in Novem-ber and December agents of Respondent solicited its em-ployees concerning grievances they had with Respond-ent, and promised employees that it would remedy theirgrievances. Respondent denies such conduct.I. By Ellen MontonaraAt the time of the incidents at issue, Montonara hadthe title of staff development coordinator. As such, herjob duties included orientation of the employees with re-spect to Respondent's rules, practices, and procedures.She testified that, commencing in October, she heldtraining sessions almost daily with new staff members re-specting the above-stated subject matters. However, ac-cording to her testimony, a few days before Thanksgiv-ing, she held four meetings with older staff members onthe same day. Such meetings were requested by NursingDirector Jung and another department head (MissHayes) who assertedly told her that there was quite a bitof confusion among the older staff people concerningRespondent's policy and procedure manual which hadbeen issued the previous September.2'Accordingly,2 testlllnn of lon ionara tl.tNs as not ailied as ia itlle. andJung assi nl ilterrogtel n this poitMOODY NURSING HOME INC. 155 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDagain according to Montonara's testimony, the purposeof the meetings with the older staff personnel was to goover the manual, which she said she could accomplish inapproximately 30 minutes.Montonara's testimony with respect to the purpose ofthe meetings was controverted by that of Wanda Prayer.She testified that Montonara stated at the commence-ment of the meetings that she was there to hear the em-ployees' complaints-to have a "bitch meeting," and thatshe would take those complaints to Administrator Mell;that Montonara had a pad upon which she made notes;that she indicated that an affirmative action committeewas to be formed which was to be composed of one em-ployee "per floor," which would have the function of agrievance committee, however, the latter committeewould not commence to operate until after the election;that while Montonara intended to take the employees'complaints to Mell, "they couldn't do nothing [sic] untilafter the election"; and, finally, that, while she could notpromise that Mell would always grant the employees' re-quests, "she would do the best she could."24Based upon all of the foregoing, I conclude, and there-fore find, that the meetings held by Montonara (referringto the four meetings held on I day around Thanksgiving)were, in fact, held for the purpose of soliciting employeegrievances or complaints; that such meetings wereunique in that they had never been held prior to theadvent of the union campaign; and that, while there is noevidence of a specific promise to improve any particularworking condition, it was implicit that Respondent waspromising to correct or remedy certain grievances so asto make union representation unnecessary. Such conducttherefore constituted interference, restraint, and coercionrespecting employees' Section 7 rights in violation ofSection 8(a)(l) of the Act.252. By Nancy JungCasondra Moore Petty, a witness for the GeneralCounsel, testified that on or about December 7, while24Montonara's testimony is in accord with that of Prayer to the extentthat Montonara would listen to the employees' complaints and take themto Mell. "and she [would seel what could be done for the employees inregard to the things they were unhappy about"; that she, in fact, noteditems raised at the meeting on a legal pad; and that, in fact, an employeecomplaint committee was later instituted after the NLRB election.Both Prayer and Montonara testified that, at the meeting attended byPrayer, another employee (Gloria Yarborough) raised the issue of theUnion, and accused Montonara that the purpose of the meeting was, inreality. for the purpose of thwarting the union movement; however, suchpurpose was denied by Montonara.Finally. Prayer placed the meeting which she attended in December,while Montonara was adamant in stating that it was before Thanksgis-ing-before the union petition was filedThe credibility issue here has been a difficult one. However, rayerwas quite impressive as a witness. answering questions candidly ad di-rectly. I also note that, at the time of the hearing, she was still an em-ployee of Respondent, and I have taken that circumstance into considera-tion in making my credibility findings. See Georgia Rug Mill. 131 NLRB1304, 1305 at fn. 2 (1961), enfd. as modified 308 F.2d 89 (5th Cir. 1962);Astrosyotems, Inc., 203 NLRB 49 (1973); Federal Envelope Company,Omaha. Nebraska. A Division of Narionwide Papers Incorporufaed. 147NLRB 1030, 1036 (1964). Accordingly. to the extent that her estimonydiffers with that of Montonara. I credit the former.2s Teledyne Dental Products Corp.. 21(0 NL RB 435 (1974); RelianceElectric Compuinv. Madison Plant Mechanical Drive Division, 191 NlRH44 (1971). enfd 457 F 2d 513 (6th Cir 172)employed as an LPN at the nursing home, she attended asmall meeting of approximately four or five LPNs whichwas called by Director of Nursing Jung, and was held inthe in-service room which is located directly across fromJung's office. She testified, without contradiction, as fol-lows:Q. Well, tell the Court what you remember beingsaid, about how the meeting started, and what Ms.Jung talked about.A. Okay. Ms. Jung started the meeting, and sheasked us could we possible-did we possibly knowwhat was wrong with the aides, why there was somuch hostility in the air, and nobody-well, first ofall-okay. Ms. Jung started the meeting and sheasked us could we possibly know what was wrongwith the aides, there was so much hostility, could itbe from the Christmas or the fact that the Union iscoming in or trying to come in or did we knowwhat it was about, and nobody answered at thatpoint.Q. Okay. What occurred after those early re-marks?A. Okay. Then she asked us something, was thereany problems with us, and I told her that I hadbeen there since July and it was now October, and Iwas due for an evaluation, which would include araise; and she said that Mr. Mell had the papers onhis desk then, but-and I asked her could she pushhim to sign the papers, and that's when she told meshe couldn't.Q. Okay. Did-were any other matters broughtup by the employees there, any other subjects, thatyou recall?A. I don't remember.Q. Well, in regard-you mentioned what yousaid about your own raise and what Ms. Jungsaid-in regard to the matter raised about thenickle, one of the other employees mentioning thenickle raise-A. Uh-huh (affirmative).Q. -what if anything did Ms. Jung say?A. Well, she told us if she asked Mr. Mell for aquarter, he would only give a dime, or something,you know, to that effect.Based upon the foregoing, I conclude and find, as inthe case of the Montonara meetings described above,that the Jung meeting with the LPNs had as its purposethe solicitation of employee grievances at a time when itwas definitely known that a union organizational cam-paign was in progress. Even though Jung declined topromise Petty that Jung could accelerate her requestedraise, the setting was such as to implicitly assure the em-ployees that their grievances or complaints were beingsympathetically viewed. I believe the situation here to becomparable to that which was before the Board in Reli-ance Electric Company, supra, where it was stated that". .. even a refusal to commit Respondent to specific MOODY NURSING HOME, INC.157corrective action, does not cancel the employees' antici-pation of improved conditions if the employees opposeor vote against the unions."26Accordingly, I find the conduct of Jung at the Decem-ber 7 meeting, above-described, to constitute a violationof Section 8(a)(l) of the Act.II. THE OBJECTIONS TO THE ELECTIONAs previously noted, the Union lost the election heldon January 24, 1979, but filed timely objections to saidelection with the Regional Director of the NLRB. OnFebruary 1, 1979, the Regional Director issued an orderin which he found that the said objections raised substan-tial and material factual issues which could be more ap-propriately resolved by record testimony at a hearing.He also noted that certain allegations of the complaintissued in Cases 10-CA-14187 and 10-CA-14215 occurredduring the critical period; i.e., after the filing of the peti-tion for the election. He then pointed out, in footnote 3of his order:It is well established that the jurisdiction of the Re-gional Director in conducting post-election investi-gations is not limited to the specific issues raised bythe parties and that an election may be set asidebased upon evidence adduced during such investiga-tions but not specifically alleged in the objections.International Shoe Company, 123 NLRB 682.I have heretofore found that certain conduct of Re-spondent's agents which was violative of Section8(a)(l) of the Act occurred during the criticalperiod. Accordingly, I would recommend that theelection be set aside based upon those findings. Ad-ditionally, I will briefly consider the remaining ob-jections alleged by the Union:A. Employer agents in open-room directly acrossfrom the voting place; thus allowing them to com-municate with each individual employee before en-tering the voting place before they had an opportu-nity to cast their ballots.The evidence shows that, prior to the election, a rep-resentative of the NLRB along with representatives ofRespondent and the Union observed the place where theelection was to be held, and otherwise checked the facili-ties and arrangements under which the employees wouldvote in the election. The place of the balloting was in the"in-service room," which was a classroom located direct-ly across a hallway from the offices of the staff coordina-tor and the director of nursing. The hours of the electionwere stipulated to be 1:30 p.m. to 4:30 p.m. and 10:30p.m. to 11:30 p.m. Accordingly, it would be reasonablyexpected that, at least during the first period of votingwhen most of the employees actually voted, the supervi-sory personnel referred to would be engaged in their26 191 NLRB at 46. Respondent relies upon 1: C. Papers. Inc., ADivision of the Mead Corporation, 211 NLRB 657 (1974). However, in thatcase, a majority of the Board panel found that the purpose of the re-spondent's president's speech was to inquire into "normal work prob-lems," which is not the case here See also the dissenting opinion in thatcase.normal duties. There is scant evidence that any supervi-sor or agent of Respondent communicated with any indi-vidual employee in the voting area while that employeewas awaiting an opportunity to cast his or her ballot.Certainly there was no evidence of any prolonged con-versations between representatives of Respondent andvoters waiting to cast ballots.27Under all circumstances,I find insufficient evidence to warrant setting aside theelection based upon this objection.28Paragraphs B, C, and D of the Union's objections,quoted below, will be considered together since theyrelate to the same series of events:B. The Employer's agents told employees thatthey had to pick up checks before they could vote.C. The Employer attached to the outside of eachemployee check a miss statement of antiunion pro-poganda, and the Union did not have a chance toreply.D. The employee was told by the Employer'sagent to now go across the room and vote.The election was held on the employees' payday. Itwas apparently the regular procedure on payday for em-ployees to pick up their paychecks at the end of theirshifts in the staff coordinator's office. It was also appar-ently agreed, or at least acquiesced in, that employeeswould vote by wings or departments in which they wereemployed, at scheduled times, and that announcements tothat effect would be made over Respondent's public ad-dress system.The record reflects that, shortly before the pollsopened, Respondent's agent, Ellen Montonara, began an-nouncing over the loudspeaker that the first employeesscheduled to vote should pick up their paychecks andthen go to vote.29This procedure was apparently fol-lowed throughout the election, and there was testimonythat an employee would not be allowed to vote withoutfirst picking up her paycheck. Attached to the paycheckof each employee was a slip of paper containing the fol-lowing language:If you had been paying union dues to the Laborer'sUnion for only the last three months that the Unionhas been trying to get in here, you would alreadyhave paid at least $19.50* in dues alone (not to men-tion possible fines, assessments, and initiation fees).This money would have gone to help pay the salaryand expense accounts of some union "big shot" hereor in Washington. This is your money. You earnedit-WHY not keep it for you and your family.'Actually, the Union Constitution states that you would paymore27 Cf. Milchem, Inc., 170 NLRB 362 (1968)28 In the brief of the Union (p. 3). the following statement appearsIt was clearly understood during the stipulated session between theemployer and the union that no one would he in that office [staffcoordinator's office] or vicinity during the election eventsHowever, there is no evidence to that effect in the record.29 Testimony of Dorothy ToddMOODY NURSING HOME, NC. 157 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDV O T E "N O"It is clear from the foregoing that Respondent utilizedthe combination of payday and the voting procedure toput before the employees a bit of last-minute, antiunionpropaganda before they entered the polling place. How-ever, there is no evidence that the information containedon the slip of paper attached to the employees' pay-checks was a misrepresentation since the evidence dis-closes that the monthly dues of a local union shall not beless than $7 per month.30In any event, the Board hasrecently determined that it would "no longer probe intothe truth or falsity of the parties' campaign state-ments."31 However, for reasons hereinafter explicated, Ibelieve the procedure utilized by Respondent on this oc-casion oversteps the bounds of the "laboratory condi-tions" standard which the Board has established for theconduct of its elections.Thus, while statistical evidence is not immediately athand, it is well known that many, if not most, NLRBelections are scheduled on a day which coincides withthe employees' payday since that is the workday uponwhich it might be reasonably assumed that most employ-ees would be present at the facility to vote. Were theprocedure utilized by Respondent in this case allowed toprevail, it is reasonably foreseeable that unions, in thefuture, would be naturally reluctant to agree that elec-tions be scheduled on the workers' payday.It has been the Board's long-established policy to at-tempt to immunize the employees from certain types ofI Ith-hour electioneering by either party. Thus, in PeerlessPlywood Company32the Board established its doctrineprohibiting election speeches, by either employers orunions, to mass assemblies of employees on companytime within the 24-hour period immediately preceding anelection. Since Peerless Plywood, the Board has refused toapply that doctrine to cases where a management offi-cial, on election day, individually contacted eligiblevoters at their work stations importuning them to vote"no" on the ground that such conduct was "unlikely tocreate the mass psychology referred to in Peerless Ply-wood."33The Board concluded that the individual con-versations did not amount to a speech made to all theemployees collectively. While the slips of paper attachedto the employees' paychecks in the instant case may simi-larly not amount to a speech, the fact is that the lan-guage thereon, taken together with the timing of theconduct,34was likely to create a "mass psychology" towhich the Union clearly had no opportunity to re-spond.35 Based upon this factor, as well as the naturalreluctance of unions to agree to elections on payday inthe future, discussed above, I would find the conduct ofRespondent in this instance to be sufficiently objection-able to warrant setting aside the election.30 See "International Union Constitution," at p. 45 (Resp. Exh. II 1).31 Shopping Karr Food Market, Inc., 228 NLRB 1311 (1977).32 107 NLRB 427 (1953).a3 See Elecrro- Wire Products, Inc., 242 NLRB 960 (1979).34 "The final minutes before an employee casts his vote should be hisown, as free from interference as possible." Milchem, Inc., 170 NLRB362.3s Ibid. (dissenting opinions).E. The Employer's agents (Morgan & others)stood/sat and watched the employees line up alongthe walls of the voting place as they entered thevoting room.Since the subject matter of this objection is similar tothat of paragraph A above, the discussion and dispositionof this paragraph would be the same as that of paragraphA.F. An employee who arrived early to work wasnot allowed to vote until after she received hercheck and was told she could only vote at 3:00 PM.The subject matter of this objection relates to the evi-dence, discussion, and disposition of paragraphs B, C,and D above. It is to be recalled that the first votingperiod extended from 1:30 p.m. until 4:30 p.m., and yetan off-duty employee was not able to cast her ballot untilshe picked up her check (which, of course, had theabove-quoted slip attached thereto).The rationale and disposition of this item should beconsidered to be consistent with that respecting para-graphs B, C, and D above.G. The observer for the Union was clocked outat 1:10 PM by the Employer's agent, and denied re-mainder of pay for the day, while the observer forthe Employer remained on the clock for the dura-tion of her scheduled shift.The Employer stipulated that it paid its observer forthe time spent while acting as an observer at the elec-tion, but did not pay the Union's observer. I regard thisitem to be controlled by the Board's Decision in GoldenArrow Dairy, 194 NLRB 474, 479 (1971), where it washeld that, in a case where the Union could have desig-nated an off-duty employee to act as an observer ratherthan an employee who acted as such during his regularhours of work, the employer was not required to pay theunion's observer his wages while so acting. I thereforerecommend that this item be overruled.H. The observer for the Employer was told bythe Administrator, Mr. Mell, upon completion ofthe evening voting that she [the same observer]could come in late to work the next day.The representative of the Union, in her brief, acknowl-edged that no evidence was adduced in support of thisitem; therefore it should be overruled.I. That the nursing director, Mrs. Jung, duringthe voting hours was seen walking up and down thehall in front of the voting place.It is acknowledged in the record that, during thevoting hours, Jung, in apparent pursuit of her duties, wasseen walking up and down the hall in front of the votingplace. As previously noted, there is no provision in thestipulation for the election which this conduct violated,and there is no evidence that Jung engaged in this con-duct for the purpose of interfering with the election, or MOODY NURSING HOME, INC15that she engaged in such conduct for an inordinateamount of time. Accordingly, I shall recommend thatthis item be overruled.J. The staff coordinator before and during elec-tion voting was in direct communication with em-ployees by informing them individually and collec-tively as to who is to vote first.As previously discussed, there was a schedule bywhich employees were supposed to vote. It was ac-knowledged that Miss Montonara, on occasions, instruct-ed employees of such schedule. There is no evidencethat by engaging in such conversations she interferedwith, restrained, or coerced them in connection withtheir rights or privileges under the Act. Accordingly, Ishall recommend that this item be overruled.K. The Administrator, Mr. Mell, was in directview of the voting place while an employee wascasting her vote.The subject matter, discussion, and disposition of thisobjection should be considered with that under para-graph A above.For the reasons discussed above, I shall recommendthat some of the objections to the election be sustained,that the election be set aside, and that another electionbe scheduled by the Regional Director at a time hedeems to be appropriate.Upon the basis of the foregoing findings of fact, andupon the entire record, I make the following:CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. By interfering with its employees in the exercise ofthe rights guaranteed them in Section 7 of the Act, as setforth above, Respondent has engaged in unfair laborpractices affecting com:nerce within the meaning of Sec-tion 8(a)(l) and Section 2(6) and (7) of the Act.4. By its conduct, as set forth above, Respondent hasinterfered with its employees' freedom of choice in se-lecting a bargaining representative, and such conductwarrants setting aside the election conducted on January24, 1979, in Case 10-RC-11609.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices violative of Section 8(a)(l) of the Act, Ishall recommend that it cease and desist therefrom andtake certain affirmative action designed to effectuate thepolicies of the Act.Upon the basis of the entire record, the findings offact, and the conclusions of law, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:ORDER36The Respondent, Moody Nursing Home. Inc., Deca-tur, Georgia, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Conducting meetings with groups of its employeesfor the purpose of hearing and adjusting employee griev-ances or complaints and explicitly or impliedly promisingthem economic benefits or improved working conditionsin order to interfere with their choice of a bargainingrepresentative, or as an inducement to reject and refrainfrom activities in support of Laborers' InternationalUnion of North America, AFL-CIO, Local 1348, or anyother labor organization.(b) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise oftheir rights to self-organization, to form labor organiza-tions, to join or assist the above-named labor organiza-tion, or any other labor organization, to bargain collec-tively through representatives of their own choosing, andto engage in concerted activities for the purposes of col-lective bargaining or other mutual aid or protection, orto refrain from any or all such activities.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a) Post at its facility in Decatur, Georgia, copies ofthe attached notice marked "Appendix."37Copies of saidnotice, on forms provided by the Regional Director forRegion 10, after being duly signed by Respondent's au-thorized representative, shall be posted by it immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toensure that said notices are not altered, defaced, or cov-ered by any other material.(b) Notify the Regional Director for Region 10, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS FURTHER RECOMMENDED that certain of theUnion's objections to the election held by the Board inCase 10-RC-11609 be sustained, that the results of saidelection be set aside, and that said case be remanded tothe Regional Director for Region 10 for the purpose ofconducting a new election at such time as he deems thecircumstances permit the free choice of a bargaining rep-resentative.IT IS FURTHER RECOMMENDED that the complaint bedismissed in all other respects.fi In the event no exceptions are filed as provided by Sec 10246 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall a providedin Sec 102.48 of the Rules and Regulations. be adopted by the Board andbecome its findings, conclusions. and Order. and all objections theretoshall be deemed waived for all purposesa7 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals. the words in the notice reading "Posted byOrder of the National abor Relations Board" shall read "Poted Pursu-ant to a Judgment of the United States Court of Appeals all Order of theNational I.abor Relations Board 160DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF: THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WIll NOT conduct meetings with groups ofour employees for the purpose of hearing and ad-justing their grievances or complaints, and directlyor impliedly promising them benefits or improvedworking conditions, in order to discourage our em-ployees from voting, joining, or supporting Labor-ers' International Union of North America, AFL-CIO, Local 1348, or any other union.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them by Sec-tion 7 of the National Labor Relations Act, asamended.All our employees are free to become or remain, or torefrain from becoming or remaining, members of anylabor organization, as guaranteed by Section 7 of theAct.MOODY NURSING HOME, INC.